Exhibit 99.1 Tidewater Reports Fourth Quarter and Year End Results For Fiscal 2017 NEW ORLEANS, LA. June12, 2017 — Tidewater Inc. (NYSE:TDW) announced today a fourth quarter net loss for the period ended March31, 2017, of $94.9 million, or $2.01 per common share, on revenues of $160.7 million. For fiscal year ended March 31, 2017, the company’s net loss was $660.1 million, or $14.02 per common share, on revenues of $601.6 million. For the prior fiscal year’s fourth quarter ended March 31, 2016, the company’s net loss was $81.8 million, or $1.74 per common share, on revenues of $184.2 million. For fiscal year ended March 31, 2016, the company’s net loss was $160.2 million, or $3.41 per common share, on revenues of $979.1 million. During fiscal years ended March 31, 2017 and 2016, the company generated net cash from operating activities of $29.8 million and $253.4 million, respectively, and generated net cash in investing activities of $14.9 million and used net cash in investing activities of $135.0 million, respectively.
